DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15, 48-51, and 53) as well as the species of monospecifc antibody as binding protein, said antibody comprising a VL comprising SEQ ID Nos. 110, 125, and 141 as CDRs1-3 respectively and a VH comprising SEQ ID Nos. 26, 64, 85 or 2, 47, and 85 as CDRs1-3 respectively, said antibody comprising a VH of SEQ ID NO. 182, a VL of SEQ ID NO. 222, a heavy chain of SEQ ID NO. 297, and a light chain of SEQ ID NO. 298, an Fc region of SEQ ID NO. 177, D150 as the bound antigen, and antibody properties of g) in claim 1, a) in claim 3, and reduction of CD39 ATPase activity in a target cell population in claim 28, in the reply filed on 11/13/2020 is acknowledged.
Claims 13-44 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.

Claim Status
Claims 5-8 are canceled.
Claims 13-44 and 49 are withdrawn.
Claims 1-4, 9-12, 45-48, and 50 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/539527, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application provides no more information over the claimed inventions than does the instant disclosure.  Thus, for the same reasons below that the instant disclosure fails to adequately describe and/or fully enable the claims, so too fails the provisional .    

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 03/18/2019 is being considered by the examiner.  Strikethroughs are owed to lack of date.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  These sequences are the formulae of the following paragraphs: 0234, 0236, 0239, 0242, 0245, 0248, 0251, 0253, 0256, 0259, 0262, 0265, 0268, 0271, 0274, 0277, 0280, 0283, 0285, 0288, 0291, 0293, 0295, 0298, and 0301.  It is noted that some sequences encompassed by the formulae 
The same objection is made for claim 50 for the same reasons as supra.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Figure 14E in both Tables 1-2 contain sequences without sequence identifiers.  

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraphs 0040 and 0427. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 47 is objected to because of the following informalities:  It appears Applicant wished to add the elected light and heavy chain sequences to this claim but did not add SEQ ID NO. 297.  The claim will be examined to the extent it reads on the elected species.  

Claims 1-2 and 9-10 do not recite isolated but the rest of the claims do recite an isolated antibody.  For consistency, these claims should also recite an isolated protein.  
Claim 48 is objected to for reciting “more molecules” to describe a single molecule a heavy chain.  This is illogical.  Thus, the claim should be amended.  Also, claim 48 has two periods. 
Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The claims are examined with the numbering they hold currently.  Any grounds of rejection that apply to those same claims with new numbers in the next action will be restated with the new numbering but it will not be a new ground of rejection with respect to prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 12, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the reference antibody" in claim 10 or 11.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear which reference antibody is recited or what epitope it should bind and so it is not clear what sort of antibody would compete therewith.  Thus, the claim is indefinite.
Claim 10 recites up to 20 conservatively modified amino acid substitutions from any sequence set forth in SEQ ID NO. 179-218. First, it is not clear if the sequence identifiers are required in the claim.  The claim could be interpreted to take only the conservative substitutions therefrom.  On the other hand, the claim could require a sequence of the sequence identifiers.  The presence of these two interpretations renders the claim indefinite.  Also, if a sequence of the sequence identifier is required, it is not clear if it need be the full sequence or just any subsequence thereof.  The presence of multiple interpretations renders the claim indefinite.
Similarly, claim 12 recites a sequence set forth in a sequence identifier.  It is not clear if the full sequence is required to fulfill the claim limitation or if just any subsequence thereof will do this.  The presence of multiple interpretations renders the claim indefinite. 
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Thus, it is not clear if the sequence identifiers are required by the claim and thus the only CDRs to be used or if they are merely examples of CDRs that fit each formula and so are not required by the claim.  The presence of multiple interpretations renders the claim indefinite.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites a pharmaceutical composition comprising the proteins of claim 1 or 2. However, these proteins are pharmaceuticals and compositions of matter and so are themselves already pharmaceutical compositions.  Thus, claim 4 does not further limit the claims on which it depends.  It is suggested that a pharmaceutically acceptable excipient or carrier be added to the claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicate claims are created, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-12, 45-47, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-CD39 antibodies comprising six parental CDRs shown to bind antigen, does not reasonably provide enablement for similar antibodies with fewer than six parental CDRs, truncated CDRs, mutated CDRs, or claimed by less than at least six complete parental CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 1 drawn to an antigen binding protein that binds specifically to a human CD39 and is capable of at least one of multiple properties a)-r).  Said protein can be an antibody which can be any fragment of an antibody (0042).  This includes single variable regions or a CDR.  
The nature of the invention is an anti-CD39 antibody.
The level of skill of one skilled in this art is high.
As stated above, the protein of the instant claims can be an antibody, including fragments thereof (0042).  However, the proteins made and produced by Applicant to represent the claimed invention are antibodies with CDRs as in Table S (00464) and at 00388.  These antibodies were human (00388 and so require six CDRs among heavy and light chain (00390).  Functional antibodies were derived from affinity maturation screens (00399).  These include 40 clones with detectable binding (Figure 1).  These all appear to inhibit CD39 (00402) though not all appear to have the same properties overall.  Taken together, Applicant reports production of anti-CD39 inhibitory antibodies with six 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  It is noted that Bendig used Kabat CDRs in their humanization process (Pg. 86, Column 2, Paragraph, second).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises 
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody, including a human antibody, comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies claimed as broadly as currently claimed.  
For example, claim 1 reads on a single variable region or CDR of an antibody generated by Applicant since they would be proteins that bind antigen in the context of a full antibody with specificity for CD39.  Thus, claims 1-4 and 9-10, which read on such fragments or compositions comprising the same, are not enabled to their full scope.  Claim 11 recites an antibody with VH and VL but only requires definition of one to five CDRs, those of the VH or VL.  Thus, it claims antibodies based on only three CDRs though the antibodies require six CDRs to function.  Therefore, the claim is not enabled.  Also, this language allows for mutation of the other three CDRs not defined and as discussed further below, this too is not enabled.  Both claims 11-12 allow for mixing and matching CDRs from different parental antibodies since not all six CDRs in each antibody are defined.  
With respect to parental CDR mutation, claims not containing elements critical or essential to the practice of the invention, such as antibodies or antibody fragments not having all of the relevant functional complementarity determining regions (CDRs) in the proper site on an appropriate antibody heavy or light chain framework, are not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 79: 1979-1983, 1982).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by applicant’s claims is undue experimentation.  Note that an enabling disclosure for the preparation and use of only a few analogs of a product does not enable all possible analogs where the characteristics of the analogs are unpredictable.  See Amgen Inc. v. Chugai Pharmaceutical Co. Ltd. (18 USPQ 2d 1027 (CAFC 1991)).

Therefore, all claims above that allow for mixing and matching of CDR sequences are not enabled to their full scope.  Both claims 11-12 allow for mixing and matching CDRs from different parental antibodies since not all six CDRs in each antibody are defined.  Rather, one can pick any CDR from any of the CDR lists.  This amounts to parental CDR 
Claim 50 has several issues that render it not enabled.  First it does not require definition of all six CDRs of a parental antibody by reciting VH or VL in line 3 and allows for 1-5 of the CDRs to be defined.  CDRs can be mixed and matched and thus mutated as well which are not enabled as discussed above.  Importantly, the claim attempts to claim an antibody as a library.  
Screening an antibody library with defined CDRs that are not known to function together placed in frameworks undefined would not be expected to yield functional antibodies.  One of ordinary skill in this art would not have any expectation of succeeding with all antibodies encompassed by claim 50 in view of Rudikoff and Soderlind above.  Also, even if one only looked at the part of the claim that read on the elected antibody based on Kabat CDRs, the claim covers 796,262,400 antibodies owed to the mutation combinations allowed.  Yet, Applicant only identified 40 antibodies that function.  Thus, there is a huge discrepancy between the enablement of the disclosure, in the functional sets of six CDRs taught (40 sets), and the breadth of the instantly claimed antibody of claim 50.  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
With respect to the presence of undue experimentation, as little as one CDR need be defined by claim 50 in an antibody recited.  Even if three heavy chain CDRs or three light chain CDRs were defined and required by formulae, it is unpredictable that one of ordinary skill in this art would be able to use three known heavy chain CDRs to screen a CDR light chain library to identify antibodies that bind human CD39.  Of course, the three CDRs used do not just encompass those known to function as the claim is currently written, even if one were to require three formulae of the claim in the VH or VL.  At its largest breadth, with over 796,262,400 antibodies encompassed, claim 50 is clearly an antibody library.  Yet, screening such a library is the experimentation required to invent the antibody of instant claims as discussed in the summary of Applicant’s work here.  Thus, such experimentation is clearly not routine or due experimentation.  Rather, it rises to the level of invention. 
First, to practice the instant claims, one of ordinary skill must select an antibody framework in which to place three heavy or light chain CDRs and a light chain or heavy chain CDR library.  One could use the parental framework regions from a clone identified by Applicant but the breadth of the claims encompasses all framework combinations.  As evidenced by Paul above, all heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation are required for an antibody to function.  Yet, not all frameworks would be expected to function with just any six CDRs.  Indeed, it is well-known that humanization of antibodies generally 
Such binding loss could be from loss of antigen-contacting residues outside the CDRs.  MacCallum (J. Mol. Biol., 262, 732-745, 1996) analyzed many different antibodies for interactions with antigen and state that a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.).  The importance of framework residues to CDR binding is evidenced further by Pascalis (The Journal of Immunology (2002) 169: 3076-3084) who teaches that grafting of CDRs onto a human framework required some residues in all 6 CDRs as well as specific framework residues from the parent antibody that were critical for preserving the structural integrity of the combining site (Pg. 3079, Column 2).  Vajdos (J. Mol. Biol. (2002) 320: 415-428) teaches that  antigen binding is primarily mediated by the CDRs but more highly conserved framework segments are mainly involved in supporting CDR loop conformations and, in some cases, framework residues also contact antigen (Pg. 416, Column 1, Paragraph, final).  Thus, the art teaches that framework regions can play several critical roles in antigen-binding and so not just any framework would be expected to generate a functional VH and VL region with just any six CDRs of the instant claim.  
Furthermore, for screening a library such as that of claim 50, the art teaches that a known, full, and functional variable region is required.  Portolano (The Journal of Immunology, Vol. 150, No. 3, Pg. 880-887, 1993) teaches that so long as one of ordinary skill has possession of a functional variable region, known to function in the context of a full antibody with six CDRs to bind a target antigen, then, so long as that antigen is also recited, a complementary variable region can be identified in an antibody library that can 
Thus, identifying an anti-human CD39 antibody using a library approach without at least one defined variable region that is known to function in an antibody context to bind the desired target is unpredictable and would require undue experimentation.  
Taken all together, since the art teaches that it would be highly unpredictable for an antibody comprising fewer than six parental CDRs to bind antigen, that CDR mutation leads to unpredictable results, and antibody library screening offers no reasonable expectation of success without undue experimentation save for when six functional CDRs are known or a variable region that functions in a full antibody is known and used therein, and the specification provides no method of doing this predictably, or evidence that functional anti-human CD39 antibodies with a mutated parental CDR can be obtained 

Claims 1-4, 9-11, 45-46, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims above are drawn to a genus of antigen binding proteins or antibody molecules defined by the epitope they bind   with additional functional language as in claim 1 for example, or limited structural information as in claim 50, for example, in which at least six CDRs are not defined.  Thus the claims above are not defined by six CDRs, the structure of antibodies that yields their antigen binding function.   All claims above therefore read on antibodies that are not taught by the instant specification or prior art.  
The proteins made and produced by Applicant to represent the claimed invention are antibodies with CDRs as in Table S (00464) and at 00388.  No non-antibody based protein is taught to be encompassed by the claims and so Applicant seeks to represent the genus of claims 1-4 and 9-10 with only a single species of molecule type.  The disclosure of only one species encompassed within a genus adequately describes a claim Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  One of ordinary skill in this art cannot envision the structure of any other species of antigen-binding protein encompassed by these claims other than antibodies and so these claims must fail the written description requirement for at least this reason.  
Also, the antibodies taught were human (00388 and so require six CDRs among heavy and light chain (00390).  Functional antibodies were derived from affinity maturation screens (00399).  These include 40 clones with detectable binding (Figure 1).  These all appear to inhibit CD39 (00402) though not all appear to have the same properties overall.  Therefore, Applicant presents only 40 antibody CDR sets to represent the enormous genera of all instant claims above, most of which can have any CDR set or only some of the CDRs taught by Applicant per antibody molecule.  Even if the prior art is aware of additional antibodies, the totality of known antibodies would not be representative of each entire genus for the reasons discussed below.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the antibodies claimed can have any CDR set or can substitute up to five CDRs of a parental antibody, one must describe a sufficient variety of species to reflect the variation within the genus. One of skill in this art cannot envision the structure of any other antibodies with the properties of instant claims, structural and functional other than those taught by Applicant, which at most were only 40 species.   Since the breadth of the claims far exceeds this disclosure, the claims encompassing the same clearly fail the written description requirement.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in  Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set of each antibody is responsible for antigen binding function of an antibody, and said set varies structurally from antibody to antibody, there is no correlation between structure and function between the members of an antibody genus.  Thus, functional language should not be used to define an antibody genus.  Rather, structure should be used.
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  Since each genus recited in the instant claims is large, it would be very challenging to describe sufficient species to cover the structures of the entire genus.   Forty species is certainly not adequate since these do not represent the entire genus but only a subset thereof.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Since only a few species of antibodies are taught within the claimed genera above, those that bind the recited epitope, with or without partial structure, and with properties like those of claim 1, for example, the instant claims above clearly fail the written description requirement.  A representative number of species has not been taught to describe these genera.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every monoclonal antibody that binds CD39 with the functional properties recited in the claims above and with only the partial structures taught, broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

It should be noted that all arguments above over antibodies recited by partial CDR set is also applied to antibodies defined by percent identity to known CDRs or by homology to known CDRs.  These too attempt to define antibody genera by partial CDR set structure.
Thus, while applicant has described a few species within each of the genera recited, and the art may provide more, each genus is very large and would encompass antibody structures (CDR sets) that cannot be visualized from the prior art or instant disclosure.  One of skill in this art cannot determine the antibody structures encompassed by the claimed genera only defined by function and/or partial CDR set structure.  Any future antibody structure may or may not be encompassed, and if it is, it would not have been represented in Applicant’s disclosed species.  Thus, the described species cannot be considered representative of the recited genera of antibodies.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, the claims are rejected here.
As discussed above, an applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  Therefore, it is recommended that the instant claims be amended to recite all parental CDRs of a species disclosed since it is these structures together that are required to bind the recited antigen.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Levy (US2010/0303828, published 12/02/2010).
Levy teaches antibodies against human CD39 to inhibit Treg activity (Abstract).  This clearly requires inhibition of human CD39 since CD39 activity to produce adenosine mediates immune suppression (0006).  Thus, their antibodies inhibit CD39.  Their anti-CD39 antibodies are against human CD39 (0011).  Monoclonal or polyclonal antibodies can be used (0045).  They teach a pharmaceutical composition with their anti-CD39 
Since the antibodies of Levy inhibit CD39, they will meet all the functional requirements of the claims above which just require an inhibitory anti-CD39 antibody.  
With respect to claim 9, no cross-competing antibody is defined so it can be any anti-CD39 antibody.  Thus the antibody of Levy meets the claim limitation.  
Thus, Levy anticipates the claims above.

Claims 1-4, 9-12, 45-46, and 50 are rejected under 35 U.S.C. 102a2 as being anticipated by Chanteux (US2019/0218304, priority to 11/15/2017).
Chanteux teaches methods of using compounds that inhibit the activity of soluble human CD39 in the treatment of cancer (Abstract).  They teach an anti-CD39 antibody with VH and VL called 31414 with a VH comprising SEQ ID NO. 73 and VL comprising SEQ ID NO. 74 (0136), which comprise the CDRs of the elected antibody species.  Therefore, all claims that read on an antibody with these six CDRs is anticipated.  Also, said antibody will have all the functional properties of the instant claims implicitly. It is stated as a CD39 inhibitor at 0082.  The antibody above is a monoclonal antibody.  They teach pharmaceutical compositions comprising an agent that neutralizes the ATPase activity of human CD39 (0039) which includes the antibody (0175) above since it is used to determine the binding site of one of their recited agents (0035).  The antibody can be fully human or humanized and so will have a human heavy chain constant region (0173).  
With respect to claim 9, no reference antibody is taught and so the reference antibody can be any antibody including one that competes with the antibody of Chanteux above.  Thus, the claim limitations are met.  
Taken all together, Chanteux anticipates the claims above.

Claims 1-4, 9-12, 45-46, and 50 are rejected under 35 U.S.C. 102a2 as being anticipated by Chanteux (US2019/0218308, priority to 10/06/2017).
Chanteux teaches methods of using compounds that inhibit activity of a human CD39 to treat cancer (Abstract).  They teach an antibody that binds CD39 that is an inhibitor thereof including antibody 31414 (0094).  Said antibody comprises SEQ ID NO. 87 and 88 as VH and VL respectively (0154), and so contains all CDRs of the elected antibody species above.  Since it has the CDRs of this species and is an inhibitor of CD39, it will have all the functional properties of the instant claims above implicitly.  Their anti-CD39 antibodies can be placed into pharmaceutical compositions at listed concentration, which are effective doses since no one seeks to use ineffective doses (0859).  Their antibody is a monoclonal antibody (0853) and can be human or humanized (0857) and so will have a human heavy chain constant region. 
With respect to claim 9, no reference antibody is taught and so the reference antibody can be any antibody including one that competes with the antibody of Chanteux above.  Thus, the claim limitations are met.  
Taken all together, Chanteux anticipates the claims above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4, 9-12, 45-48, and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-23, 30-42, and 50-51 of copending Application No. 16/635526 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims are drawn to antibody molecules comprising the CDRs and heavy and light chains of the instant claims.  See copending claims 14 and 51 for example.  These antibodies will have all functional properties of the instant claims since their CDRs match the inhibitory antibodies of the instant case.  Copending claim 21 teaches a pharmaceutical composition with an effective amount of the antibodies.  It should be noted that the sequence identifiers and their sequences for the copending case match that of the instant case.  Since the copending claims are drawn to antibody molecules, one of skill in this art envisions them as monoclonal antibodies. The heavy chains of the copending claims such as in claim 51 have human constant regions.  Instant claim 9 is indefinite with respect to the reference antibody and so said antibody can be a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - Improper Markush Grouping
Claims 2, 4, 11-12, 45-48, and 50 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:  
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush group there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  

In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642